Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference by China Direct, Inc. in the registration statement on Form S-8 of our report dated March 22, 2008 on the consolidated balance sheets of China Direct, Inc. and its Subsidiaries as of December 31, 2007 and 2006, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2007 and 2006 appearing in China Direct, Inc.’s Annual Report for the fiscal year ended December 31, 2007. SHERB & CO., LLP /s/ Sherb & Co., LLP Boca Raton, Florida December
